FILED
                             NOT FOR PUBLICATION                             JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANGELICA GONZALEZ TEJADA,                        No. 10-71362

               Petitioner,                       Agency No. A096-180-098

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Angelica Gonzalez Tejada, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and

we deny the petition for review.

      Substantial evidence supports the agency’s denial of Tejada’s asylum claim

because she failed to demonstrate the Guatemalan government was unable or

unwilling to protect her from the gang members that threatened her, see Castro-

Perez v. Gonzales, 409 F. 3d 1069, 1072 (9th Cir. 2005) (noting burden is on the

applicant to show the government is unable or unwilling to control the non-

governmental persecutor), and she failed to establish it was not reasonable for her

to relocate within Guatemala, see 8 C.F.R. § 1208.13(b)(3)(I).

      Because Tejada failed to establish eligibility for asylum, she necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-71362